Citation Nr: 0420427	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  98-02 003	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection  for cause of the veteran's 
death as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Appellant and C.L.

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from October 1965 to October 
1967.  The appellant is the veteran's widow.

This appeal came to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for the cause of the veteran's death.  In an 
August 2000 decision, the Board denied the appeal.

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court), and in June 2001 Order, the 
Court, on unopposed motions, vacated and remanded the Board 
decision.  The Board remanded the case to the RO in May 2002, 
for a requested Travel Board hearing.  

The RO notified the appellant in a March 2004 letter to her 
last known address that a hearing had been scheduled for 
April 12, 2004.  The claims file notes that the appellant 
failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  Neither the 
appellant nor her representative has requested rescheduling 
of the hearing.  See 38 C.F.R. § 20.702(d).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.

REMAND

The appellant argues that the veteran was exposed to low 
level radiation while performing his military duties in 
nuclear assembly/disassembly in Ft. Sill, Oklahoma, and that 
he developed non-Hodgkin's lymphoma from this exposure.  The 
service medical records are negative for any suggestion of 
non-Hodgkin's lymphoma.  In February 1994, the veteran 
presented with an enlarged lymph nodule in the neck, 
diagnosed as non-Hodgkin's lymphoma, Stage IV, at 
presentation.

The Certificate of Death shows the immediate cause of death 
as pneumonia, due to or as a consequence of bone marrow 
failure.  Non-Hodgkin's lymphoma is listed as other 
significant condition contributing to death.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the appellant's 
claim.

VA has a duty to notify and assist in the development of 
facts pertinent to the appellant's claim.  Pursuant to 38 
U.S.C.A. § 5103(a), and 38 C.F.R § 3.159, VA must inform the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; the information and 
evidence that VA will obtain; the information and evidence 
that the claimant must submit; and to provide any evidence in 
the claimant's possession that pertains to the claim.  See VA 
Fast Letter 04-04, dated March 12, 2004.

Although the appellant was informed of the passage of the 
VCAA by the Board's remand, the record does not reflect that 
she was notified of the information and evidence that is 
necessary to substantiate her claims, nor was she told which 
portion of that information and evidence, if any, she was 
required to provide and which VA would provide.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Board's failure to enforce compliance with the 
requirements set forth in 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is remandable error.  See also Charles v. 
Principi, 16 Vet. App. 370, 374 (2002).  See also 38 U.S.C.A. 
§ 5103A(a)(2).  

Additionally, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case.  

According to 38 C.F.R. § 3.311(a)(1), in all claims in which 
it is established that a radiogenic disease first became 
manifest after service and was not manifest to a compensable 
degree within any applicable presumptive period as specified 
in 38 C.F.R. §§ 3.307 or 3.309, and it is contended the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose or doses. 38 C.F.R. § 3.311(a)(1) 
(2003).  For claims involving radiation exposure not based on 
atmospheric nuclear weapons test participation or on the 
occupation of Hiroshima or Nagasaki, a request will be made 
for any available records concerning the veteran's exposure 
to radiation.  These records normally include but may not be 
limited to the veteran's Record of Occupational Exposure to 
Ionizing Radiation (DD Form 1141), service medical records, 
and other records, which may contain information pertaining 
to the veteran's radiation dose in service.  All such records 
will be forwarded to the Under Secretary for Health, who will 
be responsible for preparation of a dose estimate, to the 
extent feasible, based on available methodologies. 38 C.F.R. 
§ 3.311(a)(2)(iii).

The claims file includes medical records, form DD-214, 
service medical records, and service personnel records.  DD-
214 and DA 20 personnel records show that the veteran 
underwent training course in Nuclear Project ASB in December 
1965.  A Record of Assignments shows assignment as an 
assembler from May 1966, gunner from July 1966, and assistant 
gunner from January 1967 through October 1967, attached to 
Btry B 2d Bn 36th Arty, Ft. Sill, Oklahoma.  

Beginning in 1996, the RO sent requests for verification of 
exposure, and for a DD Form 1141, to the National Personnel 
Records Center (NPRC), and in 1997 to the US Army Ionizing 
Radiation and Dosimetry Center, Redstone, Alabama; to the 
Nuclear Defense Agency/Defense Special Weapons Agency/Nuclear 
Test Personnel Review in Virginia; and to US Army Medical 
Command (Prov) Ft. Sam Houston, Texas (Sam Houston).  
Responses indicated that the veteran's radiation exposure 
could not be verified.

In October 1998, a letter from the US Army Center for Health 
Promotion and Preventive Medicine (USACHPPM) informed the RO 
that it had reviewed the prior September 1997 response from 
Sam Houston, and determined it to be incomplete.  It 
requested additional information on the veteran which was 
provided by the RO.

In a final response, dated in May 2000, USACHPPM noted that 
it had forwarded the request for exposure verification to its 
Health Physics Program at USACHPPM, for investigation.  
Investigation found no record of the veteran's enrollment in 
an exposure-monitoring program in the Army, and that his 
record of assignments and DD-214 did not support the 
possibility of occupational exposure to radiation during 
military service.  However, it could not confirm or rule out 
that undocumented exposures may have occurred during military 
service.

The Board notes that the USACHPPM report provided no specific 
discussion of the relevance, if any, of the veteran's Nuclear 
Project ASB training, and subsequent assignment as an 
"assembler".  There is no also no indication that any 
effort was made to reconstruct an exposure record for his 
Unit, to rule out any other radiation exposures.  The 
appellant has since alleged in December 1998, that the 
exposure time to cut a nuclear fuse was about one and one-
half minutes.  

Additionally, although the RO determined that the veteran was 
not exposed to ionizing radiation in service, there is no 
indication that the RO forwarded the veteran's records to 
VA's Under Secretary for Health for preparation of a dose 
estimate to the extent feasible, as required.  

Under the circumstances, the Board is of the opinion that the 
case must be remanded for compliance with the VCAA and with 
38 C.F.R. § 3.311(a).  Additional attempts should be made to 
request a dose estimate for the veteran's Unit from the 
appropriate agency pursuant to 38 C.F.R. § 3.311(a)(2)(iii).  
Duties associated with the veteran's assignments as assembler 
and gunner should be identified, and the RO should request 
that the agency attempt to reconstruct exposure records for 
the veteran's Unit as noted in the Form DA 20.  If radiation 
exposure is found associated with the veteran's Unit, the RO 
should then refer the veteran's claim to the Under Secretary 
for Benefits for further consideration.

In light of these circumstances, the case is REMANDED to the 
RO (via the Appeals Management Center in Washington, D.C.) 
for the following action:

1.  The RO should provide the 
appellant with a 'VCAA letter' 
specific to her claim, inclusive of 
notices required under 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159(b), and 
request that she submit any 
pertinent evidence in her 
possession.  

2.  The RO should undertake 
appropriate development to obtain 
any pertinent evidence identified 
but not provided by the appellant.  
This should include request(s) to 
all appropriate agencies to 
reconstruct exposure records for the 
veteran's unit as noted in his Form 
DA 20.  If the RO is unable to 
obtain any pertinent evidence 
identified by the appellant, it 
should so advise the appellant and 
her representative and request them 
to provide the outstanding evidence.

3.  The RO should ensure that all 
likely sources that may possess 
radiation exposure information of 
the veteran or his unit have been 
contacted.  38 C.F.R. § 
3.311(a)(2)(iii).  Additionally, the 
available research as to the 
greatest possible radiation 
exposure, if any, for 'assembler' 
and gunner personnel should be 
sought.  The entire range, including 
the highest level of exposure found 
for such personnel should be 
provided.

4.  Thereafter, the RO should 
forward the veteran's records to 
VA's Under Secretary for Health for 
preparation of a dose estimate in 
accordance with 38 C.F.R. § 
3.311(a)(2)(iii).

The RO should then determine if 
the veteran had exposure to 
ionizing radiation as claimed.  
See 38 C.F.R. § 3.311(a)(1) 
(exposure at the highest level 
of a dose range will be 
presumed).  If the RO 
determines that there was 
exposure to ionizing radiation 
as claimed, the RO should 
undertake the additional 
development specified in 38 
C.F.R. § 3.311(b)(1) and 
opinion evidence should be 
sought given the dose estimate 
and the veteran's unique 
situation of experiencing non-
Hodgkin's lymphoma of the neck.

5.  The RO should ensure that all 
development has been conducted and 
completed in full.  If any 
development is incomplete, 
appropriate corrective action is to 
be implemented.  Then, the RO should 
readjudicate the claim based on a de 
novo review of all pertinent 
evidence.  

6.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, the appellant and her 
representative should be provided a 
supplemental statement of the case 
and afforded the requisite 
opportunity to respond before the 
case is returned to the Board.  

By this remand the Board intimates no opinion as to any final 
outcome warranted.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




